Citation Nr: 1605198	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability manifested by iron overload, to include hereditary hemochromatosis.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active service from June 1975 to June 1995.

This matter comes before the Board of Veterans Appeals (Board) from an August
2010 rating decision of the above Department of Veterans Affairs (VA) Regional
Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing in February 2012.  A transcript is of record.  In a May 2012 decision, the Board denied the Veteran's claim for increase for erectile dysfunction and remanded the claim for service connection for disability manifested by iron overload for further development.  

In June 2014, based on the Veteran's election, the Board vacated the earlier May 2012 denial of the claim for increase for erectile dysfunction pursuant to the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and the settlement agreement in National Org of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  

In August 2014, also based on the Veteran's election, the Board remanded the case to afford him a new hearing.  In July 2015, a Board videoconference hearing was held before the undersigned VLJ.  A transcript is of record.  In December 2015, the Board offered the Veteran the option to have an additional hearing before a third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011).   Later in December 2015, the Veteran waived his right to appear at a third hearing.  
  



FINDINGS OF FACT

1.  The Veteran's disability manifested by iron overload was not shown in service and is not shown to be related to service, other than the abuse of alcohol during service.   

2.  The Veteran's erectile dysfunction is not manifested by deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for disability manifested by iron overload, to include hereditary hemochromatosis, are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.301 3.303 (2015).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Service connection for disability manifested by iron overload

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records do not show any indication of disability manifested by increased iron levels, including hemochromatosis, or any findings of increased iron levels.  The records do show that the Veteran had some difficulty with alcohol abuse.  See e.g. a May 1983 discharge summary showing that the Veteran had underwent a month and a half of treatment for severe, chronic alcohol dependence at Bethesda Medical Hospital and that he had essentially been drinking heavily since he entered service in 1975.   

Post-service, at a May 2012 VA examination, the Veteran reported that he was diagnosed with hematochromatosis in 2002 by his primary care provider during a follow-up visit pertaining to his hypertension.  He indicated that he was then referred to a hematologist and gastroenterologist and had been undergoing regular phlebotomy treatment since 2004.  

After examining the Veteran and reviewing the claims file, the examiner rendered a diagnosis of alcohol-induced iron overload and opined that this disability was less likely than not incurred in or caused by any injury, event or illness in service.  The examiner explained that a detailed review of the pertinent medical testing of record, including a core biopsy of the liver in 2004, a hepatic iron index and negative hemochromatosis gene testing, indicated that the Veteran did not have hereditary hemochromatosis and that while a previous MRI was read as indicative of this disease, more recent findings in the literature had established that such imaging findings have a limited role in the diagnosis of the disease.  Instead, the pertinent medical evidence tended to indicate that the Veteran had an alcohol induced iron overload.  

The service treatment records and the May 2012 VA examiner's opinion specifically weigh against the instant claim as they tend to indicate that disability manifested by iron overload did not become manifest in service and is not otherwise related to service.  

It is important for the Veteran to understand that in the context of an underlying claim for service connection, the VA examiner's finding that the Veteran's iron overload is alcohol-induced and that he does not have hematochromatosis constitutes an adequate rationale for her conclusion that the disability is less likely than not related to service as disability resulting from the abuse of alcohol or drugs in service cannot form the basis for an award of service connection as such abuse constitutes willful misconduct. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  This, given this bar of benefits that are the result of such misconduct, the examiner's opinion indicates that the Veteran's disability manifested by iron overload is less likely than not related to any event, injury or disease in service that is not of willful misconduct origin, providing highly probative evidence against this claim.   

There is also no medical evidence of record to the contrary (i.e. medical evidence tending to indicate that the iron overload disability did become manifest in service or is otherwise related to service, other than based on it being related to alcohol abuse during service).  Further, although the Veteran does assert that he has hereditary hematochromatosis, which was caused and/or aggravated by service, as a layperson without any demonstrated specialized knowledge concerning the diagnosis or etiology of this disability, his assertion may not be afforded more than limited probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Accordingly, as the Veteran's disability manifested by iron overload was not shown in service and is not otherwise shown to be related to service (aside from being related to the abuse of alcohol therein), the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. §§ 3.301, 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).      

B.  Increased rating for erectile dysfunction

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  The Veteran has been assigned special monthly compensation for loss of use of a creative organ.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31. 

The Veteran had a VA genitourinary examination in July 2010.  On examination, the Veteran said that in 2005 he had noticed that he was having difficulty maintaining an erection.  His erectile dysfunction had gotten progressively worse since onset, and it was treated with medication without side effects.  There were no other symptoms noted.  On examination, the penis and testicles were normal.  No other abnormalities were found.  The examiner wrote that the erectile dysfunction did not have any significant effect on the Veteran's occupation, and there was no effect on his activities of daily living.  

The examination results and the Veteran's testimony at his Board hearings do not indicate that he has any deformity of the penis.  Since the record does not show that the Veteran has had deformity of the penis with loss of erectile power, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected erectile dysfunction, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In light of the Veteran already receiving special monthly compensation in this case, the schedular ratings in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of this service-connected disability (i.e. deformity with loss of erectile power), but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability, and no interference with employment has been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.
 
The Board also notes that in a recent opinion, the Federal Circuit determined that 38 C.F.R. § § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   Service connection has been established for four disabilities for this Veteran.  These are: hypertension, rated as 30 percent disabling; kidney stones, rated as 30 percent disabling; residuals of laceration to the right little finger, rated 10 percent disabiling; and the erectile dysfunction, subject to special monthly compensation and rated noncompensable.

The Veteran has not reported to treating medical professionals nor otherwise made any allegations, which would tend to indicate that the collective impact of these service-connected disabilities is greater than the sum of their individual impacts.   Nor is there any medical evidence of record tending to indicate such a greater collective impact.  The Board understands that in certain cases, the collective impact of a Veteran's disabilities could be greater than the sum of each individual disability's impact but in this case such a greater collective impact is not shown nor alleged.  Accordingly, extraschedular consideration based on the collective impact of the Veteran's service-connected disabilities is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).     

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial compensable rating for the Veteran's erectile dysfunction is not warranted.  See 38 C.F.R. § 5107(b); Alemany, 9 Vet. App. 518 (1996).

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, in regard to the claim for service connection for disability manifested by iron overload, VA provided adequate notice in a letter sent to the Veteran in June 2010.  

In regard to the claim for increase for erectile dysfunction, this claim stems from an initial grant of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection was granted for erectile dysfunction was legally sufficient, VA's duty to notify in regard to the instant claim for increase has already been satisfied. 
  
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   The Veteran's service treatment records and VA medical treatment records have been associated with the claims file. The Veteran has not indicated that there is any relevant, outstanding private medical evidence or any other outstanding pertinent evidence.  Additionally, as alluded to above, the Veteran has been provided adequate VA examinations in regard to both of his claims.  In regard to the July 2010 VA examination to assess the Veteran's erectile dysfunction, the evidence does not indicate, nor has the Veteran specifically alleged, any significant worsening of the disability (such as it being manifested by deformity with loss of erectile power) since this examination.  Accordingly, the Board finds this examination sufficiently contemporaneous.

Additionally, 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the most recent July 2015 Board hearing, the (VLJ) identified the issues on appeal and also suggested that the Veteran submit any evidence that may have been overlooked, specifically any medical evidence pertaining to the claimed disabilities that may not have been associated with the claims file.  

The Board also notes that the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission. Further, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).      
 
There is no indication of additional existing evidence that is necessary for a fair adjudication of the instant claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

Service connection for disability manifested by iron overload, to include hereditary hemochromatosis is denied.  

An initial compensable evaluation for erectile dysfunction is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


_____________________________     _____________________
                   ROBERT C. SCHARNBERGER	     THERESA CATINO
                            Veterans Law Judge		     Veterans Law Judge



Department of Veterans Affairs


